Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6-16, 19-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in newly amended claim(s) 1, 16 and 19.  Case in point, newly amended claim 1 teaches an OLED wherein “…the organic light emitting diode display panel further comprising: a color filter layer on a side of the light emitting layer away from the base substrate and on a light exit side of the light emitting layer, and comprising color filter elements of at least three colors, wherein a color filter element of one color is configured to only transmit light having a wavelength greater than 580 nm, and have a transmittance greater than 50% for light having a wavelength of 595 nm; the yellow-green wave band of the emission spectrum only comprises one peak located between 550 nm - 562 nm, and the peak located between 550 nm - 562 nm is a first peak; a peak at the maximum spectral intensity of the emission spectrum is a second peak, and a peak wavelength of the second peak is not greater than 456 nm 
This limitation, in combination with the other limitations mentioned in claims 1, 16 and 19, teaches a semiconductor device novel in the art.  Dependent claims are allowed based on their dependency.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CALEB E HENRY/Primary Examiner, Art Unit 2894